PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/952,628
Filing Date: 25 Nov 2015
Appellant(s): Lanter et al.



__________________
Erik T. Nyre
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 19th 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 10th 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Amplify High-Fat Supplement” (‘Amplify’) (from www.augustacoop.com/catalog/PdfViewer.aspx?el=16293) in view of Schmidt (US 6,517,903). Evidenced by NPL Geor., “High-Energy Feeds” (from https://thehorse.com/13870/high-energy-feeds-3/).

Regarding claim 13: Amplify discloses of a high-fat equine feed supplement that is produced by Applicant, comprising 30% fat that is to be combined with a base feed (i.e., added to the horse’s daily ration) and fed to the horse (see Amplify pages 1-2). Amplify also discloses that the high-fat equine feed supplement is extruded, comprises a porous matrix (see Amplify page 1) and that the fat is provided from rice bran, flax seed and from added vegetable oils (see Amplify pages 1 and 2), but fails to disclose whether the high-fat equine feed supplement has a smooth exterior where the majority of the fat coats the exterior and permeates the porous matrix with a fines content Schmidt discloses of a vacuum coating process to coat extruded animal feed products with fats where at least some of the fat constituents are not added to the mixture to be extruded, but are used to coat the extruded product via vacuum coating (see Schmidt abstract; column 1, lines 6-18). Schmidt also discloses that the process involves, extruding the feed mixture, drying the extrudate and vacuum coating the dried extrudate with fatty coatings, where the vacuum increases the pore volume and absorptivity of the coating into the porous matrix, and where adding at least some of the fat content via vacuum coating/inclusion following extrusion and drying, provides a fat-coated product with uniform moisture (see Schmidt from column 1, line 44 to column 2, line 31; column 3, lines 4-20; column 4, line 36-46). Therefore, it would have been obvious to a skilled artisan to have modified Amplify and to have added the fat constituent (i.e., vegetable oils) to the extruded high-fat feed supplement via vacuum coating, following the extrusion and drying, in order to attain a high-fat product with uniform moisture and fat coating that permeates the porous matrix, and thus arrive at the claimed limitations.
As to the smooth exterior and fines content recited in claim 13: Schmidt discloses that the process involves, extruding the feed mixture, drying the extrudate and vacuum coating the dried extrudate with fatty coatings, where the vacuum increases the pore volume and absorptivity of the coating into the porous matrix, and where adding at least some of the fat content via vacuum coating/inclusion following extrusion and drying, provides a fat-coated product that has uniform moisture (see Schmidt from column 1, line 44 to column 2, line 31; column 4, line 36-46), but fails to disclose a smooth exterior with a fines content between about 0.01% and about 3%; However, given the fact that Schmidt (see Specification paragraphs [0004]-[0017]; examples 1 and 2), it is examiner’s position that the smooth exterior and the fines content recited in claim 13, are inherently present in the high-fat equine feed supplement in Amplify as modified by Schmidt. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
As to the increased consumption of the high-fat feed product in response to the smooth, fat-coated and low fine exterior as compared to a similar high-fat feed product with higher fine content recited in claim 13: In view of the fact that the high-fat equine feed supplement in Amplify processed through the vacuum coating method in Schmidt, is the same or similar to the high-fat feed product recited in the claims, it is examiner’s position that the increased consumption of the high-fat equine feed supplement imparted by the smooth, fat-coated feed supplement as compared to a similar high-fat feed product with higher fine content recited in claim 13, would flow naturally from processing the high-fat equine feed supplement in Amplify through the vacuum coating Schmidt, as suggested in the prior art. As set forth in MPEP §2145, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 14: Amplify discloses of feeding forage to the horse in addition to providing the horse with feed supplemented with the high-fat feed supplement (see Amplify page 2).  
Regarding claim 15: Amplify that the high-fat equine feed supplement improves muscle performance, as the added amino acids help promote muscle growth (see Amplify page 1), which reads on “improves performance in response to ingesting the high-higher fat feed product”.
Regarding claims 16 and 17: Amplify discloses of feeding the horse the high-fat feed supplement at a feeding rate beginning at 1 pound per day, and gradually increasing the feeding rate to not more than 4 pounds per day (see Amplify page 2). In view of the fact that the feeding rate in Amplify, overlaps or encompasses the feeding rate recited in claims 16 and 17, a prima facie case of obviousness exists.
Regarding claim 18: Amplify discloses of feeding hard-working competitive horses the high-fat equine feed supplement (see Amplify page 1). Given the fact that competitive horses (e.g., race horses) are known as high-performance horses (see Geor top paragraph page 2), Amplify meets the claimed limitations.

 (2) Response to Argument

	
	 Appellant argues on pages 5-9 of the “Appeal Brief” that the prior art references fail to render the claimed invention obvious, because similarly to the current specification, Amplify recognizes that horses may show diminished intake of high-fat equine feeds, a phenomenon that had been solved by Amplify. Therefore, a skilled artisan would not be motivated to modify the high-fat equine feed in Amplify with the vacuum coating process disclosed in Schmidt to render a the high-fat equine feed with the smooth exterior, low fines and fat that coats the exterior and permeates the porous matrix as recited in the claims. Examiner respectfully disagrees.
In addition to the fact that Amplify discloses a high-fat feed supplement for the equine animal that reads on the composition of the high-fat feed supplement for the equine animal recited in the claims, it is noted that the photograph of the high-fat feed supplement on page 1 of Amplify clearly shows feed particles that are coated with a smooth exterior where the coating permeates the particles’ porous matrix. Schmidt is used in the office action, because Appellant did not mention in the product advertisement (i.e., Amplify) the physical attributes of the high-fat feed supplement as recited in the claims, such as the fines content, surface texture and fat permeation into the pores. Adhering to patent examination protocols set forth in the MPEP, the examiner had used Schmidt to provide evidence and motivation to process high-fat animal feeds though the well-known and conventional vacuum coating process, which provides a Amplify does not have the attributes recited in the claims, a skilled artisan would be motivated to process such high-fat equine feed through the vacuum coating process in Schmidt, in order to attain a high-fat product with uniform moisture and fat coating that permeates the porous matrix, and thus arrive at the claimed limitations.

Despite the fact “Amplify” advertises a high-fat equine feed supplement similar to the composition of the high-fat equine feed supplement that is the subject of the current application, and the high-fat equine feed supplement in the current application was processed through a vacuum coating process similar to the process in Schmidt, Appellant argues on pages 9-12 of the “Appeal Brief” that the prior art references fail to render the claimed invention obvious, because Schmidt fails to disclose the permeation of the fat into the porous matrix and the low fine content recited in the claims. Examiner respectfully disagrees.
While it is noted that the photograph of the high-fat feed supplement on page 1 of Amplify clearly shows feed particles that are coated with a smooth exterior where the coating permeates the particles’ porous matrix, Schmidt discloses a similar vacuum coating process disclosed in the current specification, where a vacuum coating process is used to coat extruded animal feed products with fats where at least some of the fat constituents are not added to the mixture to be extruded, but are used to coat the extruded product via vacuum coating (see Schmidt abstract; column 1, lines 6-18). Schmidt also discloses that the process involves, extruding the feed mixture, drying the extrudate and vacuum coating the dried extrudate with fatty coatings, where the vacuum increases the pore volume and absorptivity of the coating into the porous matrix, and where adding at least some of the fat content via vacuum coating/inclusion following extrusion and drying, provides a fat-coated product with uniform moisture (see Schmidt from column 1, line 44 to column 2, line 31; column 3, lines 4-20; column 4, line 36-46). Schmidt discloses of a vacuum coating process to coat extruded animal feed products with fats where at least some of the fat constituents are not added to the mixture to be extruded, but are used to coat the extruded product via vacuum coating (see Schmidt abstract; column 1, lines 6-18). Schmidt also discloses that the process involves, extruding the feed mixture, drying the extrudate and vacuum coating the dried extrudate with fatty coatings, where the vacuum increases the pore volume and absorptivity of the coating into the porous matrix, and where adding at least some of the fat content via vacuum coating/inclusion following extrusion and drying, provides a fat-coated product with uniform moisture (see Schmidt from column 1, line 44 to column 2, line 31; column 3, lines 4-20; column 4, line 36-46).
As to the smooth exterior and fines, while the photograph of the high-fat feed supplement on page 1 of Amplify clearly shows feed particles that are coated with a smooth exterior where the coating permeates the particles’ porous matrix, neither Schmidt, nor Appellant did mentioned in the product advertisement (i.e., Amplify) the physical attributes of the high-fat feed supplement as recited in the claims, such as the smooth exterior and fines content;  However, given the fact that Applicant is processing/vacuum coating the extruded feed product through the same or similar Schmidt (see Specification paragraphs [0004]-[0017]; examples 1 and 2), it is examiner’s position that the smooth exterior and the fines content recited in the claims, are inherently present in the high-fat equine feed supplement in Amplify as modified by Schmidt.

Appellant argues on pages 12-14 of the “Appeal Brief” that the prior art references fail to render the claimed invention obvious, because the increased consumption recited in the claims does not naturally flow from the prior art, as disclosed in the specification and in example 1, where an increased consumption of the claimed feed supplement in comparison to the lower consumption of feed comprising feed with similar fat contents was shown. Examiner respectfully disagrees.
The current specification (e.g., example 1) and claims disclose of increased consumption of the high-fat feed supplement of the current application compared to similar high-fat feed supplement with higher fines content fails to render the claimed invention patentable in view of the prior art, as it fails to compare the consumption of the high-fat feed supplement of the current application to the closest prior art, i.e., Appellant’s high-fat equine feed supplement disclosed in Amplify.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:

                                                                                                                                                                                                 /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.